Citation Nr: 0118728	
Decision Date: 07/18/01    Archive Date: 07/24/01

DOCKET NO.  00-11 896A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Eligibility for dependents' educational assistance under 
38 U.S.C. Chapter 35.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

The veteran's stepdaughter, J.M.


ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel 


INTRODUCTION

The veteran had active service from May 1942 to January 1946 
and from June 1947 to June 1963.  The veteran died in 
November 1999.  The appellant is the veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2000 rating decision of the Montgomery, 
Alabama Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied service connection for the cause of 
the veteran's death and denied eligibility for dependents' 
educational assistance under 38 U.S.C. Chapter 35.  In May 
2001 the appellant appeared at a videoconference hearing 
before the undersigned Member of the Board, and at the 
hearing testimony was taken from the veteran's stepdaughter 
only.


REMAND

The Board notes that there has been a significant change in 
the law during the pendency of this appeal.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  In an effort to assist 
the RO, the Board has reviewed the claims file and identified 
certain assistance that must be rendered to comply with the 
VCAA.  However, it is the RO's responsibility to ensure that 
all appropriate development is undertaken.

The record reflects that the veteran died in November 1999, 
and the immediate cause of his death was sepsis due to 
perforated diverticulitis.  Service medical records show that 
he underwent an appendectomy in service, for which service 
connection was later granted.  At the May 2001 
videoconference hearing, the veteran's stepdaughter, J. M., 
testified that the veteran had been treated by Dr. David 
Hensley and Dr. George Beale in the years prior to his death, 
and she claimed that these doctors related the veteran's 
post-service internal problems to his appendectomy in 
service.  J. M. testified that the veteran also received 
treatment at Tuskegee VA Medical Center.  The record reflects 
that treatment records from these cited treatment providers 
have not been associated with the claims folder.  Thus, on 
remand the RO should obtain all cited treatment records.

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the VCAA 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied. 

2.  The RO should contact the appellant 
and request that she submit the addresses 
for Dr. David Hensley and Dr. George 
Beale, whose names were cited at the May 
2001 hearing.  After securing the 
necessary releases, the RO should obtain 
copies of any previously unobtained 
medical records for association with the 
claims folder.  This should also include 
treatment records from Tuskegee VAMC.

3.  Thereafter, the RO should 
readjudicate this claim.  If the benefit 
sought on appeal remains denied, the 
appellant and her representative, should 
be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
action until otherwise notified.  Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  The purpose of this REMAND is to 
obtain additional information and to ensure due process of 
law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	THOMAS J. DANNAHER 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


